Citation Nr: 0206869	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-16 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected low back 
strain with Schmorl's Nodes T12, L1, L2 and L3, currently 
rated as 40 percent disabling.

2. Entitlement to an increased disability rating for service-
connected post-traumatic 
stress disorder with major depression, currently rated as 30 
percent disabling. 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had over 22 years active naval service ending in 
October 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
October 1998.


FINDINGS OF FACT

1.  The veteran's service-connected low back strain with 
Schmorl's Nodes T12, L1, 
L2 and L3 is manifested by complaints of chronic pain and 
severe limitation of motion, but without evidence of 
ankylosis or symptoms of pronounced intervertebral disc 
syndrome.

2.  The veteran's service-connected post-traumatic stress 
disorder with major depression is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to depressed mood and anxiety. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
low back strain with Schmorl's Nodes T12, L1, L2 and L3 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.7 and Code 5295 
(2001).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
post-traumatic stress disorder with major depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.130 and Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports and outpatient records, and private 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased rating claims.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of both his service-connected low back strain and 
post-traumatic stress disorder with major depression warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Low Back Strain  

The veteran's service-connected low back strain has been 
rated by the RO under the provisions of Diagnostic Code 5295.  
Under this regulatory provision, a rating of 40 percent is 
warranted where there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  The veteran's low back strain is currently rated as 
40 percent rating which is the highest available under Code 
5295.  

Looking to other potentially applicable Codes, the Board 
notes that a 60 percent rating is warranted under Diagnostic 
Code 5289 where there is evidence of ankylosis of the lumbar 
spine in an unfavorable angle.  A 60 percent rating is also 
warranted where there is evidence of pronounced 
intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's essential argument is that his service-
connected low back strain disability is manifested by chronic 
pain which limits his daily activities.  The medical records 
demonstrate that the veteran complained that his low back is 
aggravated by sitting for about half an hour or standing up 
for one to one and one-half hours.  He takes Motrin 800 mg. 
three times a day and intermittently uses a transcutaneous 
nerve stimulator (TNS) devise.  In addition to the veteran's 
statements, the record includes a statement from a friend who 
served with him, who stated that following the veteran's back 
injury in service, the veteran has never been the same.  It 
is readily clear from the evidence that chronic pain is a 
significant feature of the low back strain disability.  

However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
rating in excess of the current 40 percent at this time.  
Although the medical records, including the November 1997 and 
November 1999 VA examination reports, VA outpatient records, 
and the private medical records, indicate that the veteran 
has severe limitation of motion and severe low back strain, 
the veteran is already receiving the maximum rating available 
under Code 5295 for low back strain.  It should be noted that 
a 40 percent rating is also the highest rating available 
under Code 5292 for limitation of motion of the lumbar spine.  

As for other potentially applicable diagnostic criteria, 
there is no evidence of ankylosis of the lumbar spine to 
warrant application of Code 5289 or any other Code for 
ankylosis, nor is there evidence of pronounced intervertebral 
disc syndrome to warrant application of Code 5293.  In fact, 
both the November 1997 and September 1999 VA examination 
reports show that neurological examination was considered to 
be within normal limits.

The Board also notes that while the medical records 
demonstrate that the veteran has a compressed fracture in L1 
vertebral body, the RO determined in a June 1995 rating 
decision that this fracture was not incurred in or aggravated 
by the veteran's active duty service.   

In sum, while the Board does not doubt that the veteran's low 
back strain disability is productive of significant 
impairment, there is no basis under applicable diagnostic 
criteria for assignment of a higher rating.

PTSD 

The veteran is presently assigned a 30 percent disability 
rating for post-traumatic stress disorder with major 
depression under the provisions of Diagnostic Code 9411.  A 
30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

The veteran maintains that his service-connected post-
traumatic stress disorder with major depression has increased 
in severity.  However, after reviewing the totality of the 
relevant evidence, the Board is compelled to conclude that 
the preponderance of such evidence is against entitlement to 
rating in excess of the current 30 percent at this time.  The 
medical evidence, specifically the November 1997 VA 
examination report, the March 1998 VA outpatient intake 
examination report, the various VA outpatient records and 
private medical records from Sharp Memorial Hospital, and the 
September 1999 and November 2001 VA examination reports 
demonstrate that the veteran's overall psychiatric disability 
picture falls within the criteria listed for a 30 percent 
rating.  

It appears that while some symptoms attributable to the post-
traumatic stress disorder may have improved to some limited 
extent, there has been an increase in the major depression 
features.  The Board stresses that both the post-traumatic 
stress disorder symptoms and the major depression features 
are to be considered.  In this regard, the medical evidence 
certainly documents depressed mood as well as features of 
anxiety.  However, these symptoms are contemplated by the 
existing 30 percent rating.  There is no clinical evidence of 
flattened affect or problems with circumstantial, 
circumlocutory, or stereotyped speech.  There is also no 
persuasive evidence of panic attacks more than once a week or 
difficulty in understanding complex commands.  Likewise, no 
significant memory impairment has been demonstrated.  At the 
time of the  November 2001 VA examination, judgment and 
insight were described as intact, and he abstracted proverbs 
flawlessly.  In sum, the overall evidence argues against a 
finding that the veteran's psychiatric disability picture 
more nearly approximates the criteria for the next higher 
rating of 50 percent at this time.  

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 55 was assigned by the November 2001 VA 
examiner.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or co-workers).  While the Board 
notes that certain references symptoms such as flat affect 
and circumstantial speech are listed under the diagnostic 
criteria for a 50 percent rating, the GAF score of 55 does 
not per se require assignment of a 50 percent rating.  In the 
present case, there is no clinical evidence of flat affect or 
problems with circumstantial speech.  Moreover, even if some 
of the listed symptoms for a higher rating were present, it 
is the veteran's overall psychiatric disability picture which 
must be considered.  For the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
a finding that the criteria for a rating in excess of 30 
percent have been met. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either of 
the service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


ORDER

The appeal is denied as to both issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

